Beck, P. J.
This ease was referred to an auditor,- who after hearing the case made and filed his report containing his findings of law and findings of fact, the findings being adverse to the plaintiffs in error, and they filed their exceptions to the auditor’s findings of law. At the hearing, after argument, the court overruled these exceptions and passed the following order and judgment: “This case coming on to be heard and after hearing the same, it is ordered and adjudged by the court: 1st. That the exceptions of fact herein contained be and the same are hereby disapproved. 2d. It is further ordered that the exceptions of law are overruled, and the findings of the auditor made *516the judgment of the court.” In the bill of exceptions, after referring to the court’s order, the plaintiffs in error assign error in the following language: “to which said order, overruling the exceptions filed by plaintiffs, in error to the findings of law in the auditor’s report, plaintiffs excepted then and there, and now except,' and assign the same as- error, as being contrary to law and the principles of justice and equity, and contrary to the evidence introduced on the trial of said case, and without evidence to support it, and say that the said judge should then and there have found in favor of plaintiffs’ exceptions.” Held, that the exception contained in the portion of the bill of exceptions quoted—and there is no other exception made—is not an exception to the final judgment of the court, but is an assignment of error merely upon the order of the trial court overruling the plaintiffs’ exceptions of law. The order of the court overruling exceptions of law is not final in its .nature. Consequently the bill of exceptions must be dismissed.
No. 855.
November 14, 1918.
Writ of error; from Fulton.
Wiley & Lewis and B. II. Lewis, for plaintiffs in error.
O. P. Gorée, contra.

Writ of error dismissed.


All the Justices eoneur.